Citation Nr: 0504723	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a colon disorder, to 
include Crohn's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.  
He served in the Southwest Asia theater of operations during 
the Persian Gulf War from September 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
September 2003, at which time the Board decided issues no 
longer in appellate status and remanded the issue of service 
connection for a colon disorder for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration.

In a February 2003 statement the veteran raised the issue of 
entitlement to service connection for "Gulf War Syndrome," 
which allegedly began in 1992.  He described the symptoms of 
"Gulf War Syndrome," most of which are manifestations of 
disabilities for which service connection has been 
established or previously denied.  In addition, however, he 
reported experiencing chronic fatigue, difficulty sleeping, 
muscle spasms, headaches, joint pain, respiratory problems, 
and a liver condition, which he characterized as "Gulf War 
Syndrome."  The RO has not yet addressed these additional 
issues, and they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The veteran's colon disorder has been medically diagnosed 
as Crohn's disease.

3.  The preponderance of the probative evidence indicates 
that the Crohn's disease is not related to an in-service 
disease or injury, including the veteran's service in the 
Persian Gulf War.


CONCLUSION OF LAW

A colon disorder, including Crohn's disease, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed Crohn's 
disease is related to his service during the Persian Gulf 
War, including having received two experimental drugs, 
including an anti-nerve gas pill and an anthrax vaccine.  He 
also reported having used a chemical insect repellent while 
he was taking the anti-nerve gas pills, which he contends 
caused a reaction resulting in the onset of his colon 
disorder, ultimately diagnosed as Crohn's disease.  

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

According to the statute and regulation, on receipt of a 
claim for benefits VA will notify the veteran of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the veteran which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to proper notice and 
assistance in developing his claim.  Pelegrini, 18 Vet. App. 
at 122.

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 1999 by informing him of 
the specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although this notice 
was provided to the veteran in the context of establishing a 
well grounded claim for service connection, the notice is, 
nonetheless, sufficient to inform him of the evidence needed 
to substantiate his claim.  The notice is sufficient because 
the evidence needed to establish a well grounded claim, which 
concept was eliminated by the VCAA, is the same as the 
evidence needed to substantiate a claim for service 
connection under the new law.  See Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  

The RO provided the veteran VCAA notices in September 2001, 
October 2002, and March 2003 in which the RO fully informed 
him of the evidence needed to substantiate a claim for 
service connection, the evidence that the RO would obtain, 
and the evidence and information that he was responsible for 
providing.  Although those notices referred to subsequent 
claims for other disabilities, the notices did, nonetheless, 
inform the veteran of the evidence needed to establish 
service connection for any disability and the relative 
responsibilities of the veteran and VA in developing that 
evidence.

The RO also provided the veteran a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In the January 2003 supplemental 
statement of the case the RO informed the veteran of the 
VCAA, VA's duty to notify him of the evidence needed to 
substantiate his claim, and the evidence that VA would obtain 
in order to assist him in developing his claim.  In these 
documents the RO also informed him of the cumulative evidence 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  In 
the September 2003 remand the Board informed the veteran of 
the discrepancies in the available evidence, and the 
additional evidence needed to resolve those discrepancies.  
The Board finds that in all of these documents the RO 
informed the veteran of the evidence needed to substantiate 
his claim, the evidence he was responsible for submitting, 
and the evidence that VA would obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  

Although the notices in this case were sent following the 
June 1998 decision, the veteran has had more than four years 
following the initial notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following issuance 
of the notices the RO obtained additional evidence, and based 
on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in November 2003 
and October 2004 supplemental statements of the case.  In re-
adjudicating the claim for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's June 1998 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  The Board also finds that, given the 
multiple notices that have been issued to the veteran, any 
deficiency in the content or timing of the notices is not 
prejudicial to him.

The veteran's representative has asserted that, in order to 
comply with the statute, VA must inform the veteran of what 
types of evidence would substantiate the claim, including the 
specific evidence needed to establish service connection for 
Crohn's disease.  Section 5103(a) of the statute provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant of any information, 
and any medical or lay evidence not previously submitted, 
that is necessary to substantiate the claim.  In the 
regulation implementing the statute, 38 C.F.R. § 3.159(b)(1), 
the Secretary used nearly identical language.  Neither the 
statute nor the regulation specifies the degree of detail 
required in the notice, or the scope of the law to be 
considered in informing the claimant.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
considered this issue in Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), and found that "[section] 3.159(b)(1) sets out 
with reasonable clarity and specificity the notice VA is 
required to provide a claimant and is entirely consistent 
with the statutory requirement of § 5103(a)."  Paralyzed 
Veterans of America, 345 F.3d at 1347.  For these reasons the 
Board finds that the representative's arguments are without 
merit.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2003).  

The veteran stated that he has received all of his medical 
treatment since his separation from service from the VA 
medical center (MC).  The RO has obtained the veteran's 
service and personnel records, and his VA treatment records.  
The RO also provided him VA medical examinations in January 
1998 and September 2002.  The RO also obtained a medical 
opinion from a VA physician in June 2004 regarding the 
claimed nexus between the veteran's service in the Persian 
Gulf War and the development of Crohn's disease.

The Board notes that the Appeals Management Center (AMC) sent 
a notice to the veteran in May 2004 informing him of the 
provisions of the VCAA, and the development that was being 
undertaken to assist him in substantiating his claim.  That 
notice was returned to VA by the United States Postal Service 
as undeliverable, in that it was mailed to an old address.  
Following receipt of the June 2004 medical opinion, the AMC 
notified the veteran of the contents of that opinion in an 
October 2004 supplemental statement of the case.  Although 
the supplemental statement of the case was sent to the same 
address as the May 2004 notice, the supplemental statement of 
the case was not returned by the Postal Service as 
undeliverable.  It is not clear whether the veteran actually 
received the October 2004 supplemental statement of the case.  
A copy of the supplemental statement of the case was, 
however, provided to the veteran's representative, the 
American Legion.  In addition, the American Legion reviewed 
the claims file in October and December 2004, including the 
June 2004 medical opinion, and provided written briefs in 
support of the veteran's appeal.  The Board finds, therefore, 
that the veteran has, at least through his representative, 
been informed of the contents of the June 2004 medical 
opinion, and that remand of the case for re-issuance of the 
supplemental statement of the case is not required.  See 
Austin v. Brown, 6 Vet. App. 547 (1994) (the appellant must 
be provided the opportunity to submit arguments and evidence 
in response to any evidence developed by VA).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The VA treatment records show that the veteran has received 
treatment for Crohn's disease since September 1995.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The evidence does not show, however, that he 
incurred a related disease or injury in service, nor does the 
medical evidence establish a nexus between the currently 
diagnosed Crohn's disease and any incident of service, 
including his service in the Persian Gulf War.  Hickson, 12 
Vet. App. at 253.

The veteran's service medical records, including his April 
1993 separation examination, are negative for any complaints 
or clinical findings related to a colon disorder, including 
diarrhea.  

He initially claimed entitlement to VA compensation benefits 
in May 1993, and he did not then make any reference to any 
gastrointestinal symptoms.  During a July 1993 VA examination 
he reported having had some diarrhea while on active duty, 
which he attributed to the food.  He denied any current 
symptoms of diarrhea, pain, indigestion, heartburn, nausea, 
vomiting, constipation, or hematochezia at the time of the 
examination.  Physical examination of the abdomen revealed no 
abnormalities.

The VA treatment records disclose that the veteran received 
treatment for multiple other problems prior to March 1995, 
but did not register any complaints related to a 
gastrointestinal disorder.  In March 1995 he reported having 
had lower abdominal pain of two days' duration.  He denied 
experiencing nausea, vomiting, diarrhea, or constipation, and 
he also denied having previously had abdominal pain.  He 
continued to experience symptoms, resulting in the diagnosis 
of Crohn's disease in September 1995.  At the time of a 
September 1995 VA hospital admission, the treating physician 
noted that the veteran had a several-week history of 
abdominal pain, diarrhea, and constipation.  According to the 
veteran's VA treatment records through April 2004, he has 
received intermittent treatment for suspected exacerbations 
of Crohn's disease, or was noted to have a history of Crohn's 
disease, since September 1995.  The records also indicate 
that the symptoms of the disease began in March 1995, and 
were diagnosed in September 1995.

At an April 1999 hearing before the RO, the veteran testified 
that during the last nine months of his active service he 
suffered from constipation or diarrhea approximately four or 
five times.  He stated that those episodes were initially 
sporadic, but that the episodes later occurred more 
frequently.  He indicated that in the last month or two of 
service, he had episodes "probably two times a month."  

When hospitalized for an exacerbation of Crohn's disease in 
October 1999, the veteran reported having had a similar 
episode approximately 10 years earlier, which would have 
placed the onset while he was on active duty.  The 
contemporaneous records show, however, that he did not 
develop the symptoms of Crohn's disease until March 1995, and 
the first exacerbation requiring hospitalization occurred in 
September 1995.  His reference to a 10-year history of 
Crohn's disease is not, therefore, credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The veteran was afforded a VA Persian Gulf Registry 
examination in June 2002, at which time he reported having 
experienced multiple chemical alarms while in the Persian 
Gulf region, but without identification of specific chemical 
agents.  He also reported having been exposed to smoke and 
dust, which he alleged contained depleted uranium, and having 
taken four or five "PB" tablets (pyridostigmine bromide).  
The examination, which included a review of his VA treatment 
records, resulted in an assessment of Crohn's disease.  The 
examiner did not provide any opinion as to whether the 
Crohn's disease was related to service.

During a VA medical examination in September 2002, the 
veteran reported having had problems with diarrhea and 
vomiting in 1992, and that the symptoms progressed over the 
next three years, resulting in the diagnosis of Crohn's 
disease in 1995.  The examiner stated that, although the 
veteran's history was consistent with the early progression 
of Crohn's disease, he could find nothing in his service 
medical records, to include the separation physical, to 
indicate that the veteran had been treated or evaluated for 
diarrhea or other symptoms consistent with early Crohn's 
disease.  

Although the veteran reported to the examiner that he had 
experienced a three-year progression of gastrointestinal 
symptoms that began in service, that report is contradicted 
by the contemporaneous records.  His service medical records 
are silent for any complaints or clinical findings related to 
a gastrointestinal disorder.  He told the examiner in July 
1993 that although he had experienced some diarrhea in 
service, which he attributed to the food, he denied having 
any symptoms at the time of the examination.  There is no 
documentation of any gastrointestinal complaints prior to 
March 1995, although the VA treatment records show that he 
received treatment for multiple other medical problems.  Had 
he been experiencing significant gastrointestinal symptoms 
prior to March 1995, it seems likely that he would have 
reported those symptoms to his medical care providers.  The 
March 1995 VA treatment record indicates that the lower 
abdominal pain had existed for two days, and he denied having 
experienced the pain prior to March 1995.  

Because the veteran's April 1999 testimony and his September 
2002 report of having experienced a progression of 
gastrointestinal symptoms since his separation from service 
are contradicted by the contemporaneous records, the Board 
finds that those assertions are not credible.  See Madden, 
123 F.3d at 1481.  Given the incredibility of the veteran's 
report of having been evaluated or treated for a three-year 
progression of symptoms since service, the VA examiner's 
reliance on the veteran's reported history of diarrhea or 
other symptoms dating back to service in finding that such 
history was consistent with the early onset of Crohn's 
disease is not probative.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).  

At his March 2003 hearing before the Board, sitting at the 
RO, the veteran testified that his gastrointestinal symptoms 
probably began in 1994 or about one year after he was 
discharged from service.  His representative alleged, 
however, that the veteran experienced stomach and bowel 
problems while in service, which led to the post-service 
diagnosis of Crohn's disease in the mid-1990s.  

The veteran was admitted to the VAMC in April 2004 for an 
exacerbation of Crohn's disease.  He then reported having had 
the disease since 1994-1995.

Pursuant to the Board's remand request, the RO forwarded the 
veteran's claims file to a VA physician for review and 
comment on the claimed nexus between Crohn's disease and the 
veteran's service in the Persian Gulf War.  The VA physician 
summarized the veteran's medical records and provided the 
opinion that it was less likely than not that the veteran's 
Crohn's disease was etiologically linked to any incident of 
his active service, including taking anti-nerve gas pills, 
receiving an anthrax vaccine, or utilizing a chemical insect 
repellent.  The physician stated that the evidence suggested 
a role for environmental factors in causing the disease, such 
as diet, oral contraceptives, breast feeding, illness in 
infancy, infectious agents, and the use of non-steroidal 
anti-inflammatory drugs, but that no link had yet been 
proven.  She also stated that a genetic factor may be 
involved, and that smokers were more than twice likely to 
develop the disease.  Because the June 2004 opinion was based 
on review of the medical evidence of record, and not the 
veteran's reported history, it is highly probative.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the entire record is more probative 
than an opinion that is based on the veteran's reported 
history).  

The most probative medical evidence indicates, therefore, 
that the Crohn's disease is not related to any incident of 
military service, including the veteran's service in the 
Persian Gulf War.  The veteran's assertion that the disease 
was caused by shots or the use of an insecticide during 
service is not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As for the veteran's claim for service connection for 
gastrointestinal symptoms as manifestations of an undiagnosed 
illness resulting from his service in the Persian Gulf War, 
the regulation provides that service connection may not be 
granted based on those provisions if by history, physical 
examination, and laboratory tests the disability is 
attributed to a known clinical diagnosis.  38 C.F.R. § 3.317 
(2004).  Here, the record demonstrates the existence of a 
known clinical diagnosis of a colon disorder; specifically, 
Crohn's disease, and there is otherwise no showing of colon 
complaints which are not reasonably attributable to that 
diagnosis.  In view of the foregoing, the Board finds that 
the criteria for a grant of service connection based on the 
provisions applicable to veterans of the Persian Gulf War are 
not met.  

In summary, the most probative medical evidence indicates 
that the veteran's Crohn's disease is not related to service.  
In addition, because the symptoms are attributed to a known 
medical diagnosis, service connection cannot be established 
based on the provisions for undiagnosed illnesses resulting 
from service in the Persian Gulf War.  For these reasons the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a colon 
disorder, including Crohn's disease.  


ORDER

The claim of entitlement to service connection for a colon 
disorder, to include Crohn's disease, is denied.



	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


